
	

113 HR 327 IH: Accountability of Taxpayer Funding for Afghanistan Fuels Act of 2013
U.S. House of Representatives
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 327
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2013
			Mr. Chaffetz (for
			 himself and Mr. Tierney) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish requirements relating to the provision of
		  certain products to the Government of Afghanistan, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Accountability of Taxpayer Funding for
			 Afghanistan Fuels Act of 2013.
		2.Requirements
			 relating to provision of covered products to the Government of
			 Afghanistan
			(a)In
			 generalNo covered product
			 may be provided directly or indirectly to the Government of Afghanistan unless
			 and until the Secretary of Defense submits to Congress a report that
			 contains—
				(1)a
			 determination of the Secretary that the requirements described in subsection
			 (b) have been met; and
				(2)a
			 detailed justification for such determination.
				(b)RequirementsThe
			 requirements described in this subsection are the following:
				(1)The provision of
			 the covered product meets an existing or future need of the Government of
			 Afghanistan.
				(2)The financial
			 documents relating to the provision of the covered product are fully accounted
			 for and will be maintained by the Department of Defense for a period of not
			 less than 10 years.
				(3)The Department of
			 Defense has established controls to monitor the use of the covered
			 product.
				(c)Effective
			 dateThis section takes
			 effect 60 days after the date of the enactment of this Act and applies with
			 respect to the provision of a covered product on or after 60 days after such
			 date of enactment.
			3.Prohibition on
			 financing assistance for purposes of procuring any covered product for use by
			 the Government of Afghanistan
			(a)In
			 generalNo funds available to
			 the Department of Defense may be provided directly or indirectly to the
			 Government of Afghanistan for purposes of procuring any covered product unless
			 and until the Secretary of Defense submits to Congress a report that
			 contains—
				(1)a
			 determination of the Secretary that the requirements described in subsection
			 (b) have been met; and
				(2)a
			 detailed justification for such determination.
				(b)RequirementsThe
			 requirements described in this subsection are the following:
				(1)The Government of Afghanistan is capable of
			 providing reliable accounting and reporting to the Department of Defense with
			 respect to the purchase, delivery, and consumption of a covered product.
				(2)The Special Inspector General for
			 Afghanistan Reconstruction or beginning on the date described in subsection (c)
			 the Inspector General of the Department of Defense has certified to the
			 Secretary of Defense that the requirements described in paragraph (1) have been
			 met.
				(c)Date
			 describedThe date described in this subsection is the date of
			 termination of the Office of the Special Inspector General for Afghanistan
			 Reconstruction as required under section 1229 of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat.
			 378).
			(d)Effective
			 dateThis section takes effect on the date of the enactment of
			 this Act and applies with respect to funds available to the Department of
			 Defense that are unobligated or unexpended as of such date of enactment.
			4.DefinitionsIn this Act:
			(1)Covered
			 productThe term
			 covered product means petroleum, oil, or a lubricant (including
			 diesel fuel, gasoline, jet or aviation fuel, kerosene, or other fuels) or
			 firewood that is to be used for purposes of equipping, training, or sustaining
			 the Afghan National Security Forces.
			(2)Government of
			 AfghanistanThe term Government of Afghanistan
			 includes any agency of instrumentality of Afghanistan.
			
